— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that she voluntarily left her employment without good cause (Labor Law, § 593, subd 1, par [a]). The conflicting versions of the hiring arrangements given by the employer and the claimant presented sharp issues of fact and credibility for the board. Such issues are clearly within the province of the board and, since its resolution of those issues is supported by substantial evidence, its decision must be affirmed (cf. Matter of Famulare [Catherwood] 34 AD2d 705). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.